DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 7-14, and Species 1, Fig. 1A, in the reply filed on 6/21/2022 is acknowledged.

Specification
The disclosure is objected to because of the following informalities: 
Para. 0038, “may be reduces since” should be “may be reduced since”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over MIzrach et al. (US 20150216158), hereinafter Mizrach, in view of Vick et al. (US 5005416), hereinafter Vick.
	Regarding claim 7, Mizrach teaches of (Fig. 3) an insect counting device (Abstract, system for counting insects), the device comprising:
a container (1) having at least one aperture (intakes 10, aperture of funnel 30, aperture of mesh 23), wherein the container (1) comprises a pheromone to attract insects and a toxin to kill insects there within (¶0071, toxin 21 contains a mixture of compounds that attract and kill insects);
at least one sensor (sensors assembly 40), coupled to the container (1) and 
a receiving surface (surface of insect collecting chamber 50)
and a processor (electronic sub-system 61), coupled to the at least one sensor (¶0023, processor 61 is connected to the sensor 41), wherein the processor is configured to:
detect that at least one measured signal is within a predetermined range (¶0080, sensor 41 detects an insect and send it to processor 61); and 
add the number of detected at least one signal to an insect counter (¶0087, counter 44 counts the number of flies passing through the sensors assembly 40), 
wherein the predetermined range is calibrated to correspond to a range of signals associated of a single insect (¶0087, range of signals is calibrated to the sensors assembly 40 to detect a single or more insects passing through).
Mizrach does not appear to teach of the at least one sensor configured to measure a vibration parameter;
a receiving surface, connected to the at least one sensor and configured to vibrate when insects falling through the at least one aperture engage the receiving surface, wherein vibrations of the receiving surface are measured by the at least one sensor;
wherein the predetermined range is calibrated to correspond to a range of signals associated with impact of a single insect on the receiving surface.
Vick is in the field of insect detection and teaches of (Fig. 3) at least one sensor (detection means 25) configured to measure a vibration parameter (Col. 5 lines 32-45, detector means for detecting vibration);
a receiving surface (surface of detector means 25), connected to the at least one sensor (connected to sensor 25) and configured to vibrate when insects falling through the at least one aperture (aperture of frusto-conical wall 27) engage the receiving surface (when insects fall on the receiving surface, the surface vibrates), wherein vibrations of the receiving surface are measured by the at least one sensor (detector means 25 measures the vibrations);
wherein the predetermined range is calibrated to correspond to a range of signals associated with impact of a single insect on the receiving surface (Col. 6 lines 40-63, the range of signals is calibrated to a single or multiple insects falling onto the detector means 25).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizrach to incorporate the teachings of Vick of the at least one sensor configured to measure a vibration parameter; a receiving surface, connected to the at least one sensor and configured to vibrate when insects falling through the at least one aperture engage the receiving surface, wherein vibrations of the receiving surface are measured by the at least one sensor; wherein the predetermined range is calibrated to correspond to a range of signals associated with impact of a single insect on the receiving surface in order to count and detect insects that fall completely through the funnel.  

Regarding claim 8, Mizrach as modified teaches of claim 7, and Vick further teaches of wherein the at least one sensor comprises at least one of an acoustic sensor, a seismic sensor, and a weight sensor (Col. 5 lines 32-45, detector means 25 can be a microphone, a piezoelectric dish, or a piezoelectric sheet).

Regarding claim 9, Mizrach as modified teaches of claim 7, and Vick further teaches (Fig. 3) of wherein the receiving surface (surface of detector means 25) is positioned in proximity to the at least one aperture (aperture of frusto-conically shapped wall 27) such that insects falling through the at least one aperture engage the receiving surface (insects falling through would land on the receiving surface).

Regarding claim 13, Mizarch as modified teaches of claim 7, and further comprising (Fig. 3) a transmitter (transmitter 70) coupled to the processor (61) and configured to transmit data from the insect counter (counter 44) to a receiver (¶0091, processor 61 outputs the fly count to the transmitter 70 which transmits the count data using a wired or wireless communication protocol to the receiver 72).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Mizarch and Vick, as applied to claim 7 above, and further in view of Cwiklinski et al. (US 20060236591), hereinafter Cwiklinski.
Regarding claim 10, Mizarch as modified teaches of claim 7, and Vick further teaches of wherein the receiving surface (surface of detector 25) is positioned at an angle relative to the at least one aperture (aperture of frusto-conically shapped wall 27) (receiving surface is at an angle right below the aperture).
Mizarch and Vick does not appear to teach of such that insects falling onto the receiving surface continue to fall off the receiving surface.
Cwiklinski is in the field of insect traps and teaches of wherein the receiving surface (Fig. 3, mesh 32) is positioned at an angle relative to the at least one aperture (Fig. 4, outlet opening 143) (Fig. 4, sloping mesh 32 at an angle relative to the at least one aperture) such that insects falling onto the receiving surface continue to fall off the receiving surface (¶0070, insects 34, which have fallen into the container 31, slide down the sloping mesh 32 and fall into a chamber).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizarch to incorporate the teachings of Cwiklinski of insects falling onto the receiving surface continue to fall off the receiving surface in order to prevent unwanted accumulation of insects and debris on the receiving surface. 

Regarding claim 11, Mizarch as modified teaches of claim 10, and Cwiklinski further comprising an insect collection chamber to collect all insects that fall off the receiving surface (Fig. 4, chamber formed by the walls of box 41).

Regarding claim 12, Mizarch as modified teaches of claim 10, further comprising (Fig. 3) a channel to direct the falling insect towards the at least one aperture (channel 31 to direct the falling insect towards the bottom aperture).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mizarch and Vick, as applied to claim 13 above, and further in view of Hur et al. (US 20180279598), hereinafter Hur.
Regarding claim 14, Mizarch as modified teaches of claim 13, and wherein the data is transmitted wirelessly to a cloud-based server.
Hur is in the field of insect traps and teaches of wherein the data is transmitted wirelessly to a cloud-based server (¶0023-0025, WSMAIT device 100 may be configured to count mosquitoes and/or insects and report the data through the intranet, internet, and other such cloud servers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Mizarch to incorporate the teachings of Hur of wherein the data is transmitted wirelessly to a cloud-based server in order to securely and easily report the data to multiple devices. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             	/DARREN W ARK/           Primary Examiner, Art Unit 3647